We think that the action of the defendant in taking and retaining possession, under the mortgage, of the goods and chattels attached by the plaintiff, instead of applying for a sale of them as provided by Pub. Stat. R.I. cap. 208, § 5,1 was illegal and wrongful, and amounted to a conversion. *Page 580 
Defendant's petition for a new trial is denied, and dismissed with costs.
1 Pub. Stat. R.I. cap. 208, §§ 4-6, are as follows: —
SECT. 4. Personal estate, when mortgaged and in the possession of the mortgagor, and while the same is redeemable at law or in equity, may be attached on mesne process against the mortgagor, in the same manner as his other personal estate.